

116 HR 8921 IH: COVID–19 Cold Storage Expansion Act of 2020
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8921IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Mr. Espaillat introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to reimburse qualified health care providers for the costs of purchasing, leasing, installing, and operating qualified equipment for cold storage of COVID–19 vaccines.1.Short titleThis Act may be cited as the COVID–19 Cold Storage Expansion Act of 2020.2.Reimbursing health care providers for equipment for cold storage of COVID–19 vaccines(a)In generalThe Secretary of Health and Human Services shall reimburse qualified health care providers for the costs of purchasing, leasing, installing, and operating qualified equipment for cold storage of COVID–19 vaccines.(b)DefinitionsIn this Act:(1)The term COVID–19 vaccine means a vaccine to prevent or mitigate the virus that causes COVID–19.(2)The term qualified equipment means equipment that meets such criteria as the Food and Drug Administration may specify for cold storage of a COVID–19 vaccine.(3)The term qualified health care provider means a health care provider that—(A)is licensed or credentialed in the jurisdiction where vaccination takes place; and(B)completes and signs the CDC COVID–19 Vaccination Program Provider Agreement.(c)Authorization of appropriationsTo carry out this Act, there are authorized to be appropriated such sums as may be necessary, to be derived from amounts made available to the Secretary of Health and Human Services by the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) and allocated for Operation Warp Speed.